OPINION of the .Court, by
judge Logan.
Commissioners were appointed by an ac t of the legislature t® convey certain lands which had been sold by Joseph 'Barnett, deceased, to sell others for the payment of his debts, and to collect and pay debts j one of whom only, though purporting to act in behalf of the commissioners, entered into a submission of controversies relative to kind-warrants, which Burnett had contracted to locate.
Without deciding upon the question made in this case touching the constitutionality of this act, we see nothing in it which authorised the submission of controverted claims against the estate. But even if this had been warranted, the powers given are joint, and the act of one only could not have been justified under the act of assembly.
Wherefore it is considered by the court that th® judgment of the court below, confirming the award, be reversed and set aside, and that the cause be remanded to the said court, who are hereby directed to enter a judgment quashing the award and. setting aside the order of reference, ⅜€,